Citation Nr: 1003657	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-00 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for major depressive disorder.

2.  Entitlement to an initial compensable rating for ventral 
hernia, status-post surgical repair.

3.  Entitlement to a disability rating in excess of 
10 percent for residuals of a splenectomy procedure with 
hyperesthesia of the left upper quadrant.

4.  Entitlement to special monthly compensation based on the 
need for aid & attendance or housebound status.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic obstructive pulmonary disease (COPD), claimed as due 
to Department of Veterans Affairs (VA) lack of proper 
care/negligence in providing surgical treatment in January 
1996.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to January 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

An RO hearing was held in February 2006.  A Travel Board 
hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in October 2009.  Transcripts of these 
proceedings are associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence shows that the Veteran's 
service-connected major depressive disorder is manifested by, 
at worst, occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks due to 
such symptoms as a depressed mood.

3.  The competent medical evidence shows that the Veteran's 
service-connected ventral hernia, status-post surgical 
repair, is manifested by, at worst, mild discomfort; the 
ventral hernia has not recurred.

4.  The competent medical evidence shows that the Veteran's 
service-connected residuals of a splenectomy procedure with 
hyperesthesia of the left upper quadrant are manifested by, 
at worst, a 34 centimeter (cm) scar which is hypopigmented, 
tender to palpation, and not adherent to underlying tissue, 
not unstable, and without ulceration, breakdown, or 
inflammation.

5.  The competent medical evidence shows that the Veteran is 
not permanently bedridden or in need of regular aid and 
attendance from another person.

6.  The competent medical evidence shows that the Veteran's 
COPD was not proximately due to or the result of VA 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing reasonable care, or to an event not reasonably 
foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.2, 
4.7, 4.130, Diagnostic Code (DC) 9405-9434 (2009).  

2.  The criteria for an initial compensable rating for 
ventral hernia, status-post surgical repair, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.2, 4.7, 4.114, DC 7339 (2009).

3.  The criteria for a disability rating in excess of 
10 percent for residuals of a splenectomy procedure with 
hyperesthesia of the left upper quadrant have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.2, 
4.7, 4.118, 4.124a, DC 8599-7804 (as in effect prior to 
October 23, 2008).

4.  The criteria for special monthly compensation based on 
the need for aid & attendance of another person or housebound 
status have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350(b), 
3.352 (2009).

5.  The criteria for entitlement to compensation for COPD, 
claimed as a result of VA surgical treatment under the 
provisions of 38 U.S.C.A. § 1151, have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

With respect to the Veteran's initial compensable rating 
claim for ventral hernia, status-post surgical repair, the 
Board notes that this claim arises from an appeal of the 
initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

With respect to the Veteran's increased rating claims for 
major depressive disorder and for residuals of a splenectomy 
procedure with hyperesthesia of the left upper quadrant, the 
Board notes that, in a claim for increase, the VCAA requires 
only generic notice as to the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 
WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, VCAA letters were sent to the Veteran in October and 
December 2003, February and August 2004, February 2007, and 
July and October 2008, that provided information as to what 
evidence was required to substantiate the claims and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the 2008 letters informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Such letters were then followed by a readjudication of the 
claim, curing any timing defect as to Dingess notice. 
 Accordingly, no further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished
 and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record, including 
testimony provided at an October 2009 hearing held before the 
undersigned.  The Board has reviewed such statements 
carefully and concludes that no available outstanding 
evidence has been identified.  The Board also has perused the 
medical records for references to additional treatment 
reports not of record but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Increased Rating Claims

The Veteran contends that his service-connected major 
depressive disorder, ventral hernia, status-post surgical 
repair, and residuals of a splenectomy procedure with 
hyperesthesia of the left upper quadrant are more disabling 
than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

With respect to the Veteran's higher initial rating claim for 
ventral hernia, status-post surgical repair, the Board notes 
that, where the appeal arises from the original assignment of 
a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected major depressive disorder 
currently is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9405-9434.  See 38 C.F.R. 
§ 4.130, DC 9405-9434 (2009).  

A 30 percent rating is assigned under DC 9434 for major 
depressive disorder manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often) chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, DC 9434 
(2009).

A 50 percent rating is assigned under DC 9434 for major 
depressive disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned under DC 9434 for major 
depressive disorder manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for major 
depressive disorder manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The Veteran's service-connected ventral hernia currently is 
evaluated as zero percent disabling (non-compensable) under 
38 C.F.R. § 4.114, DC 7339 (2009).  A zero percent rating is 
assigned under DC 7339 for postoperative ventral hernia 
manifested by postoperative wounds, healed, with no 
disability, or a belt not indicated.  A 20 percent rating is 
assigned for a small ventral hernia not well supported by a 
belt under ordinary conditions, or healed ventral hernia or 
post-operative wounds with weakening of the abdominal wall 
and indication for a supporting belt.  A 40 percent rating is 
assigned for a large ventral hernia not well supported by a 
belt under ordinary conditions.  A maximum 100 percent rating 
is assigned for a massive persistent ventral hernia with 
severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.  Id.  

The Veteran's service-connected residuals of a splenectomy 
procedure with hyperesthesia of the left upper quadrant 
currently is evaluated as 10 percent disabling by analogy to 
38 C.F.R. §§ 4.118, 4.124a, DC 8599-7804 (peripheral nerves-
superficial scar).  See 38 C.F.R. §§ 4.118, 4.124a, DC 8599-
7804 (2009).  A maximum 10 percent rating is assigned under 
DC 7804 for superficial scars which are painful on 
examination.  Note (1) to DC 7804 defines a superficial scar 
as one not associated with underlying soft tissue damage.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating in excess 
of 30 percent for major depressive disorder.  The medical 
evidence of record shows that the Veteran's service-connected 
major depressive disorder is manifested by, at worst, 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.  On VA outpatient 
treatment in April 2003, the Veteran complained that 
"everything in his life causes him stress."  He reported 
maintaining some perspective with his children.  He continued 
to provide financially for his children.  He reported that 
his concentration and appetite were okay but he had poor 
energy, little motivation, and vague suicidal ideation 
without a plan.  He denied experiencing any homicidal 
ideation and reported that he was unable to feel relaxed.  He 
had no irritability.  Mental status examination of the 
Veteran showed no psychomotor disturbance, normal speech, 
goal-directed thoughts without evidence of a thought 
disorder, no auditory hallucinations or delusional material, 
and full orientation.  The Axis I diagnosis was recurrent 
major depressive disorder.

In June 2003, the Veteran reported that he was engaged in a 
writing class of senior citizens who wrote about their lives 
as a means of passing information to the next generation and 
he found this class "very meaningful."  He had been doing 
genealogical research and planned on taking a trip back to 
the orphanage where he had been raised.  He continued 
supporting one of his daughters and his son financially.  He 
reported being most bothered by an inability to relax, which 
kept him from concentrating on tasks.  He denied any suicidal 
ideation.  Mental status examination of the Veteran was 
unchanged.  The Veteran's Global Assessment of Functioning 
(GAF) score was 55, indicating, at worst, moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.

In November 2003, the Veteran denied any panic attacks.  
Mental status examination of the Veteran and his GAF score 
were unchanged from pervious reports.  

In June 2007, the Veteran reported that he was dissatisfied 
with his relationship with a female friend/companion and he 
was unhappy with his living situation.  Mental status 
examination of the Veteran showed that he was at baseline.  
The Veteran's GAF score and the examiner's Axis I diagnosis 
were unchanged.

In July 2007, it was noted that the Veteran had established a 
good relationship with his 2 adult children, maintaining 
regular contact with them, and trying to be a loving father 
to them.  He reported feeling resentful that his girlfriend 
was out of town again and was returning at the end of 
September when they planned to visit his son and look for 
houses near him.  He reported occasional fleeting suicidal 
thoughts, but with no intent or plans. 

On VA examination in September 2007, the Veteran again 
complained of feeling depressed.  He denied any delusions, 
hallucinations, or suicidal or homicidal ideation.  He 
reported experiencing memory problems.  He denied any 
obsessive or ritualistic behavior.  The Veteran's GAF score 
attributed to major depressive disorder was 50, indicating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The Axis I diagnoses 
included recurrent major depressive disorder.  

A September 2008 VA clinical record reflected neat grooming, 
normal speech and thought processes, and full affect.  The 
Veteran denied suicidal and homicidal ideation, and further 
denied delusions or hallucinations.  He endorsed depression 
and anxiety.  

The Veteran testified in October 2009 that he had a caregiver 
who helped him clean his house and bathed him once a week.  
He also testified that he could fix lunch for himself and 
drive himself although he had trouble shopping because of his 
portable oxygen tank.  He endorsed some memory problems and 
panic attacks.  

The medical evidence of record indicates that the Veteran has 
established and maintained effective social relationships 
with his girlfriend and his adult children.  The Veteran has 
denied nearly all psychiatric symptoms on repeated VA 
outpatient treatment and examination, although he continues 
to report feeling depressed and anxious.  The Veteran 
testified that has a caregiver who helps him once a week.  He 
also testified that he can fix his own lunch, drive, and 
perform most of his activities of daily living.  Moreover, 
while he endorsed occasional suicidal thoughts in July 2007, 
he had no intent or plan and has been emphatic that he would 
never take such action.  Overall, then, such isolated report 
of suicidal ideation, standing alone, does not demonstrate a 
disability picture more nearly characterized by the next-
higher 50 percent (or greater) evaluation.  

Furthermore, while some GAF scores of record reflect serious 
symptoms, the underlying subjective complaints and objective 
findings do not in fact demonstrate as serious a level of 
social and occupational impairment, for the reasons already 
explained.  Thus, the GAF scores do not justify an increased 
rating here.

In summary, absent evidence showing that the Veteran's 
service-connected major depressive disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity (i.e., at least a 50 percent rating under 
DC 9434), the Board finds that the criteria for a disability 
rating greater than 30 percent have not been met.  See 
38 C.F.R. § 4.130, DC 9434 (2009).

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
rating for ventral hernia, status-post surgical repair.  The 
medical evidence shows that, after the Veteran had surgery in 
March 1998 to repair several ventral hernias.  Such hernias 
have healed and have not resulted in any compensable 
disability.  Indeed, VA examination in October 2003 noted 
complaints of abdominal discomfort.  The VA examiner stated 
that it was unclear whether the Veteran's complaints of 
abdominal discomfort were due to the mesh used in the ventral 
hernia repair or to hyperesthesia which was present in the 
left upper quadrant of his abdomen.  Physical examination 
showed a well-healed scar from the epigastrium to 3 cm below 
the umbilicus, which was minimally deforming.  There was 
marked tenderness over the skin of the left upper quadrant 
area, but the abdomen itself seemed unremarkable.  There was 
no evidence to suggest a hernia in the scar.  The diagnoses 
included ventral hernia secondary to splenectomy, status-post 
surgical repair, which caused mild discomfort but no 
recurrent hernia.  

VA examination in October 2007 noted that the Veteran 
complained of "massive scars" from his ventral hernias and 
chronic pain which prevented him from sleeping.  No bulging 
hernia was observed on physical examination of the Veteran's 
abdomen although a 34 cm by 1 cm, hypopigmented scar was 
noted.  This scar was tender to palpation, but was not 
adherent to the underlying tissue.  It was irregular in 
shape, not unstable, and without ulceration, breakdown, or 
inflammation.  Hyperesthesia of the scar was noted.  The VA 
examiner concluded that the Veteran's scar was the residual 
of his ventral hernia repair and his splenectomy procedure.  
The diagnoses included residual scars of ventral hernia 
repair with hyperesthesia of the scar secondary to 
splenectomy surgery in 1996.  No other evidence of record 
contains findings referable to a hernia or splenectomy 
residuals.

Based on the foregoing, there is no evidence that the 
Veteran's ventral hernia has recurred.  The medical evidence 
does not indicate that the Veteran's healed ventral hernia 
has resulted in post-operative wounds or any weakening of his 
abdominal wall.  There also is no evidence that the Veteran 
needs a supporting belt.  In summary, absent evidence that 
the Veteran's service-connected ventral hernia, status-post 
surgical repair, is manifested by a small ventral hernia, not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or post-operative wounds with weakening 
of the abdominal wall and indication for a supporting belt 
(i.e., at least a 20 percent rating under DC 7339), the Board 
finds that the criteria for an initial compensable rating 
have not been met.  See 38 C.F.R. § 4.114, DC 7339 (2009).

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for a disability rating in 
excess of 10 percent for his service-connected residuals of a 
splenectomy procedure with hyperesthesia of the left upper 
quadrant.  The Veteran currently is in receipt of the maximum 
10 percent rating available under DC 7804 for superficial 
scars which are painful on examination.  See 38 C.F.R. 
§ 4.118, DC 7804.  Thus, the Board must determine whether the 
Veteran is entitled to a higher rating under other 
potentially applicable DC's for evaluating scars.  Moreover, 
it is noted that while the diagnostic criteria pertaining to 
scars was revised on October 23, 2008, such changes only 
apply for claims filed on or after that date and do not 
impact the present claim.  The Veteran has not specifically 
requested consideration under the new criteria.  Thus, all 
DCs discussed herein are the version in effect prior to 
October 23, 2008.

The Board notes in this regard that 38 C.F.R. § 4.118, 
DC 7801, provides ratings for scars, other than head, face, 
or neck, that are deep or that cause limited motion.  A 
20 percent rating is assigned for scars in an area or areas 
exceeding 12 square inches (77 sq. cm.).  A 30 percent rating 
is assigned for scars in an area or areas exceeding 72 square 
inches (465 sq. cm.).  A maximum 40 percent rating is 
assigned for scars in an area or areas exceeding 144 square 
inches (929 sq. cm.).  See 38 C.F.R. § 4.118, DC 7801.  Under 
DC 7802, a 10 percent rating is assigned for scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion in an area or areas of 144 square 
inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, 
DC 7802.

The medical evidence shows that the Veteran's residuals of a 
splenectomy procedure include a midline scar which was well-
healed, not elevated, depressed, or indurated as noted on VA 
examination in October 2003.  The VA examiner stated in 
October 2003 that the scar was, at worst, minimally 
deforming.  There was marked tenderness over the skin of the 
left upper quadrant area.  The diagnoses included status-post 
splenectomy and hyperesthesia of the left upper quadrant area 
secondary to splenectomy.  VA examination in March 2004 
indicated that the Veteran's splenectomy scar was 32 cm in 
total length.  It was hypopigmented, well-healed, a minimally 
depressed contour, no inflammation, edema, or keloid 
formation.  The scar was slightly tender to palpation.  The 
impression was residual scarring, status-post splenectomy 
with some residuals of increased pain around the midline 
scar.  Finally, VA examination in October 2007 showed that 
his scar was 34 cm in length, hypopigmented, tender to 
palpation, not adherent to the underlying tissue, not 
unstable, and had no ulceration, breakdown, or inflammation.  
The scar was superficial and not deep.  The impressions 
included residual scar of the splenectomy procedure with 
chronic pain and hyperesthesia of the scar and the left 
abdominal wall.  

In sum, the evidence shows that the Veteran's post-
splenectomy scar is not deep and does not cause any limited 
motion.  The evidence also shows that the scar is between 32 
and 34 cm in total length.  There also is no evidence that 
the Veteran's post-splenectomy scar has resulted in 
peripheral nerve damage.  Although the Board acknowledges 
that the Veteran continues to complain of pain associated 
with his post-splenectomy scar, absent competent evidence 
demonstrating that his scar was deep or caused limited motion 
in an area exceeding 77 cm (i.e., at least a 20 percent 
rating under DC 7802), the Board finds that the criteria for 
a disability rating greater than 10 percent for residuals of 
a splenectomy procedure with hyperesthesia of the left upper 
quadrant have not been met.  

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular ratings for his service-connected major 
depressive disorder, ventral hernia, status-post surgical 
repair, and residuals of a splenectomy.  38 C.F.R. § 3.321 
(2009); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) 
(noting that the issue of an extraschedular rating is a 
component of a claim for an increased rating and referral for 
consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).  As noted above, 
the Veteran currently is in receipt of the maximum schedular 
rating available for his service-connected residuals of a 
splenectomy effective January 8, 1996.  See 38 C.F.R. 
§ 4.118, DC 7804 (2009).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected major depressive disorder, 
ventral hernia, and for residuals of a splenectomy are not 
inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's service-connected disability.  The evidence 
does not show that he experiences more than moderate 
psychiatric disability due to his service-connected major 
depressive disorder.  As noted above, the Veteran does not 
experience any compensable disability due to his service-
connected ventral hernia, status-post surgical repair.  The 
Veteran's residuals of a splenectomy also are not disabling 
enough to warrant extraschedular consideration.  Moreover, 
the evidence does not demonstrate other related factors such 
as marked interference with employment and frequent 
hospitalization.  It appears that the Veteran has been 
retired throughout the pendency of this appeal.  He did not 
indicate, and the medical evidence does not show, that he was 
hospitalized frequently for any of his service-connected 
disabilities.  In light of the above, the Board finds that 
the criteria for submission for assignment of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Special Monthly Compensation

The Veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid & attendance 
of another person or because he is housebound.

Special monthly compensation is payable under 38 U.S.C.A. § 
1114(l) if, as the result of service-connected disability, 
the Veteran is permanently bedridden or is so helpless as to 
be in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.350(b) (2009). 

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person. 38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
Veteran is permanently bedridden or is so helpless as to be 
in need of regular aid and attendance as determined under 
criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 
C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the Veteran is in need 
of regular aid and attendance of another person:  (1) 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; (2) frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; (3) inability of the Veteran 
to feed himself because of the loss of coordination of upper 
extremities or because of extreme weakness; (4) inability to 
attend to the wants of nature; or (5) physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the Veteran from the hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2009).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance 
not that there is a constant need for aid and attendance. 38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in § 3.352(a) 
must be present to grant special monthly compensation based 
on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
Veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the Veteran has a single service-
connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1114(s) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.350(i)(2) (2009).  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to special monthly 
compensation based on the need for aid & attendance or 
housebound status.  There is no evidence that the Veteran is 
so helpless as to require the regular aid and attendance of 
another person.  He continues to receive regular outpatient 
treatment at VA medical facilities and has reported for 
multiple examinations with private and VA treating physicians 
throughout the pendency of this appeal.  He also attended and 
testified at an RO hearing in February 2006 and a Travel 
Board hearing held at the RO before the undersigned in 
October 2009.  There is no indication in any of these medical 
records that the Veteran needs the degree of assistance 
contemplated by the regulations or is otherwise helpless, as 
will be further emphasized in the discussion below.  

On VA examination in October 2003, it was noted that, 
although the Veteran experienced "discomfort when he does a 
task to enjoy his retirement...he is able to function normally 
with most of his desires."  The Veteran testified in October 
2009 that he had a caregiver who helped him clean his house 
and bathed him once a week "because I can do some other 
stuff for myself.  I can get out and about."  See Travel 
Board hearing transcript dated October 9, 2009, at pp. 12.  
The Veteran further testified that he did not use a cane or 
other assistive device when walking around his home.  Id.  He 
also testified that he could drive himself and fix himself 
lunch.  He commented that the only thing he could not do well 
was shop for groceries because he was unable to carry around 
his portable oxygen tank in addition to a grocery bag.  Id., 
at pp. 12-13.  

Finally, there is no evidence that the Veteran is unable to 
attend to the wants of nature or that he experiences physical 
or mental incapacity which requires care or assistance on a 
regular basis to protect him from the hazards or dangers 
incident to his daily environment.  See 38 C.F.R. § 3.352(a).  

Because none of the criteria enumerated in 38 C.F.R. § 
3.352(a) are met, and because there is no medical evidence 
that the Veteran is bedridden, the Board finds that the 
criteria for special monthly compensation based on the need 
for aid & attendance are not met.

The Veteran also is not entitled to special monthly 
compensation based on housebound status.  He testified at his 
October 2009 Travel Board hearing that he did not consider 
himself homebound.  See Travel Board hearing transcript dated 
October 9, 2009, at pp. 12.  The Board acknowledges that 
service connection is in effect for partial paralysis of left 
vocal cord with slight hoarseness, evaluated as 30 percent 
disabling effective January 8, 1996, major depressive 
disorder, evaluated as 30 percent disabling effective 
January 8, 1996, splenectomy, evaluated as 20 percent 
disabling effective January 8, 1996, forehead scar, evaluated 
as 10 percent disabling effective December 12, 1994, residual 
of splenectomy procedure with hyperesthesia of the left upper 
quadrant, evaluated as 10 percent disabling effective 
January 8, 1996, residuals from pulmonary procedure, 
evaluated as 10 percent disabling effective January 8, 1996, 
residuals of fractured ribs, evaluated as zero percent 
disabling effective December 12, 1994, residuals of cuts on 
legs, evaluated as zero percent disabling effective 
December 12, 1994, and for ventral hernia, status-post 
surgical repair, evaluated as zero percent disabling 
effective August 21, 2003.  The Veteran's combined disability 
rating for compensation is 70 percent effective January 8, 
1996.  The Veteran also is in receipt of a total disability 
rating based on individual unemployability (TDIU) effective 
January 8, 1996.  

It may be reasonably certain that the Veteran's disabilities 
will continue throughout his lifetime.  The Veteran does not 
have a single service-connected disability rated as 100 
percent, however.  He also does not have additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems.  For these reasons, 
and because there is no objective evidence that the Veteran 
is confined to his home by reason of his service-connected 
disabilities, the Board finds that the criteria for special 
monthly compensation based on housebound status also are not 
met.

1151 Claim

The Veteran finally contends that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for COPD, claimed as 
due to VA lack of proper care/negligence in providing 
surgical treatment in January 1996.  He specifically contends 
that VA surgeons botched a thoracotomy procedure he had in 
January 1996 and led to his current COPD.

The appropriate legal standard for claims for compensation 
under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, 
as in this case, provides that compensation shall be awarded 
for a qualifying additional disability or a qualifying death 
of a Veteran in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability or qualifying death if the disability 
or death was not the result of the Veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the Veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

From the plain language of this statute, it is clear that, to 
establish entitlement to benefits under 38 U.S.C.A. § 1151, 
all three of the following factors must be shown: 
(1) disability/additional disability, (2) VA hospitalization, 
treatment, surgery, examination, or training was the cause of 
such disability, and (3) there was an element of fault on the 
part of VA in providing the treatment, hospitalization, 
surgery, etc., or that the disability resulted from an 
unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or 
after October 1, 1997, such as this claim.  See 69 Fed. Reg. 
46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 
(2008)). In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the Veteran's additional disability.  Merely 
showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  Additional 
disability or death caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(1).

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the Veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the Veteran's or, 
in appropriate cases, the Veteran's representative's informed 
consent.

The Board finally finds that the preponderance of the 
evidence is against finding that the Veteran's COPD was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing surgical treatment in January 1996 or an 
event not reasonably foreseeable.  The Veteran has contended 
that VA surgeons botched a thoracotomy procedure he had in 
January 1996 and resulted in COPD.  The medical evidence 
shows that the Veteran was diagnosed as having COPD on VA 
outpatient treatment in December 1995, when it was noted that 
he experienced a dry "hacky" cough and his medical history 
included COPD.  His lungs were clear to auscultation.  

The Veteran was hospitalized at a VA Medical Center in 
January 1996 for treatment of, among other things, COPD.  The 
VA hospital summary indicated that, while hospitalized, the 
Veteran had a thoracotomy and splenectomy.  It was noted that 
the Veteran had a 45-pack-year history of smoking.  After the 
Veteran's thoracotomy, his post-operative course had been 
complicated by spleen laceration which resulted in a 
splenectomy.  His hospital course had been complicated 
further by aspiration pneumonia, thrombocytosis presumed 
secondary to splenectomy, and deconditioning.  The Veteran 
reported that he had quit smoking 1 year earlier.  The 
Veteran's lungs had slightly decreased breath sounds on the 
left side but otherwise were clear to auscultation.  The 
Veteran's surgical wound from his status-post thoracotomy 
remained closed and clean with no sign of infection or 
complaints of shortness of breath.  The Veteran's abdominal 
wound from his status-post splenectomy remained closed and 
clean.  With respect to his COPD, it was noted that the 
Veteran had overall generalized deconditioning but did not 
complain of any significant shortness of breath or wheezing.  
He was instructed to quit smoking.  The Veteran was 
discharged in stable condition.  The discharge diagnoses 
included COPD.

A review of the surgical records for the Veteran's January 8, 
1996, VA thoracotomy shows that this procedure was performed 
after the Veteran's informed consent was obtained.  Prior to 
this procedure, it was noted that a diagnostic thoracentesis 
had shown an empyema and a chest tube had drained some of the 
pleural effusion/empymea but had not drained it completely.  
The VA physicians concluded that the Veteran should undergo 
thoracoscopic decortication with a possible left thoracotomy 
and open decortication.  It was noted that the Veteran 
understood the risks and benefits of this procedure and 
wished to proceed with it.  During the procedure, it became 
obvious to the surgeons that it could not be performed 
thoracoscopically and they proceeded to perform a left 
posterolateral thoracotomy and remove as much of a "fibrous 
peel" which surrounded the Veteran's lung.  Following the 
procedure, the VA surgeons noted that inflation of the left 
lung seemed to be markedly better than it had been pre-
operatively.  The Veteran was taken to the surgical intensive 
care unit intubated with two chest tubes.

On January 9, 1996, a VA anesthesiologist noted that the 
Veteran had undergone an emergency laparatomy and 
splenectomy.  He was taken in stable condition to the 
intensive care unit.  Later that same day, it was noted that 
the Veteran was status-post splenectomy and exploratory 
laparatomy after a massive hemorrhage and resuscitation in 
the surgical intensive care unit.  The Veteran was stable 
post-operatively with no apparent adverse effects from 
anesthesia.

The Veteran was hospitalized for COPD exacerbations in 
February and March 2004, December 2005, and February 2006 at 
a private hospital.  On discharge in February 2004 following 
a brief hospital stay, Melissa Lim, M.D., diagnosed the 
Veteran as having COPD exacerbation due to questionable 
allergies and baseline severe COPD.  On admission in March 
2004, Dr. Lim noted that the Veteran's surgical history 
included lung decortication secondary to empyema in 1996 and 
status-post splenectomy due to iatrogenic incisional trauma.  
On admission in February 2006, Dr. Lim noted that the 
Veteran's medical history included severe COPD with a recent 
decline in pulmonary function testing compared to 2002.  The 
Veteran reported that he had quit smoking in 1994 but had 
begun smoking at age 14.  

VA outpatient treatment records dated in 2004 note that the 
Veteran had a 2-pack per day smoking history for 40 years 
although he stopped smoking in 1994.  

Following review of the claims file, including the January 
1996 surgical treatment records, a VA examiner stated in June 
2005 that the evidence clearly indicated that the Veteran had 
been diagnosed as having COPD prior to the surgical events 
which transpired while he was hospitalized at a VA Medical 
Center in January 1996.  This VA examiner opined that there 
was no evidence to support a claim, nor was it medically 
likely, that the Veteran's thoracotomy in January 1996 caused 
his COPD.  This examiner noted that chest wall scarring and 
possible injury to the intercostal nerve were anticipated 
outcomes of the Veteran's surgery.  This examiner opined 
further that scarring and potential nerve injury were 
expected and did not result from carelessness, lack of proper 
skill, or error in judgment.  He finally opined that there 
was no documentary evidence to support a claim that the chest 
wall incision and any associated nerve injury had aggravated 
the Veteran's pre-existing COPD.  This VA examiner concluded 
that the Veteran's COPD preceded his January 1996 surgery.  
He also concluded that the Veteran had received appropriate 
treatment for complications of his pre-existing non-service-
connected COPD and experienced expected outcomes of chest 
wall scar and possible injury to intercostal nerves secondary 
to the chest wall incision.  The diagnoses included COPD less 
likely than not related to any event which occurred during 
the Veteran's January 1996 hospitalization.

The Veteran has contended that VA surgeons botched his 
January 1996 thoracotomy and caused his COPD.  When comparing 
the Veteran's condition before he was hospitalized at a VA 
Medical Center in January 1996 to his condition after he 
received this treatment, however, the Board observes that 
there is no medical evidence showing that such treatment 
resulted in the Veteran's COPD.  As the VA examiner noted in 
June 2005, the Veteran's COPD pre-existed his January 1996 
hospitalization and surgery and was not aggravated by any 
surgery which occurred while he was hospitalized at a VA 
Medical Center in January 1996.  See 38 C.F.R. § 3.361(b).  
It appears instead that the Veteran contends that he is 
entitled to additional compensation under 38 U.S.C.A. § 1151 
for COPD because he received surgical treatment from VA in 
January 1996 and subsequently experienced COPD exacerbations 
several years after this surgery occurred.

The Veteran also has argued that Dr. Lim's conclusion in 
March 2004 that his status-post splenectomy was due to 
iatrogenic incisional trauma entitles him to additional 
compensation under 38 U.S.C.A. § 1151 for COPD.  The Board 
acknowledges that Dr. Lim attributed the Veteran's 
splenectomy procedure to iatrogenic incisional trauma in 
March 2004.  Iatrogenic is defined as an "adverse condition 
in a patient occurring as a the result of treatment by a 
physician or surgeon."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 872 (29th Ed. 2000).  In other words, it appears 
that Dr. Lim attributed the Veteran's splenectomy procedure 
to incisional trauma caused by VA physicians in January 1996.  
The Board notes, however, that the Veteran already is in 
receipt of compensation under 38 U.S.C.A. § 1151 for 
splenectomy and for residuals of splenectomy procedure with 
hyperesthesia of the left upper quadrant.  Despite the 
Veteran's assertions to the contrary, neither Dr. Lim nor any 
of his other post-service VA and private treating physicians 
attributed his COPD to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing surgical treatment in January 
1996 or an event not reasonably foreseeable.

As noted above, surgical treatment cannot cause an injury for 
which the treatment was furnished unless it is shown that 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the additional 
disability.  See 38 C.F.R. § 3.361(c)(1).  There also is no 
evidence that the proximate cause of the Veteran's COPD was 
surgical treatment that he received in January 1996 from a VA 
Medical Center.  See 38 C.F.R. § 3.361(d).  In summary, the 
Board finds that entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for COPD, claimed as due to VA lack of 
proper care/negligence in providing surgical treatment in 
January 1996, is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for major depressive disorder is denied.

Entitlement to an initial compensable rating for ventral 
hernia, status-post surgical repair, is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a splenectomy procedure with hyperesthesia 
of the left upper quadrant is denied.

Entitlement to special monthly compensation based on the need 
for aid & attendance or housebound status is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
COPD, claimed as due to VA lack of proper care/negligence in 
providing surgical treatment in January 1996, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


